***********
Upon review of the competent evidence of record with reference to the errors assigned, and finding no good grounds to reconsider the evidence, receive further evidence, rehear the parties or their representatives, or amend the award, the Full Commission AFFIRMS and ADOPTS the Decision and Order of the Deputy Commissioner as follows:
                               ***********
The Full Commission adopts the findings of fact found by the Deputy Commissioner as follows:
 FINDINGS OF FACT
1. Plaintiff filed a tort claim in this matter on the theory of a conspiracy by Correctional Officer B. R. Hedspeth and other Department of Correction employees to interfere with Plaintiffs rights to practice his religion and to properly receive his mail. Plaintiff also asserted violations of his rights under the First, Eighth andFourteenth Amendments of the U.S. Constitution.
2. Defendant filed a motion to dismiss based upon the fact that plaintiffs affidavit failed to allege any negligent acts by a State employee.
3. Plaintiff presented evidence of alleged intentional actions committed by Correctional officers. Plaintiff alleged that correctional officers arbitrarily and capriciously interfered with his mail and when he complained about these actions, officers retaliated against him and deprived him of certain rights.
4. Plaintiffs evidence presented at the hearing before the Deputy Commissioner failed to show any negligence on the part of any State employee or any harm or damages he sustained as the result of any negligent act.
                               ***********
Based upon the foregoing findings of fact, the undersigned makes the following:
 CONCLUSIONS OF LAW
1. There was no negligence on the part of any named officer, involuntary servant or agent of the State while acting within the scope of his or her office, employment, service, agency or authority which proximately caused plaintiff an injury, and plaintiff is entitled to no damages. N.C. Gen. Stat. 143-291 et seq.; See, Taylor v. N.C. Departmentof Correction, 88 N.C. App. 446, 363 S.E.2d 868 (1988).
2. The Industrial Commission has no jurisdiction over alleged violations of the U.S. Constitution.
                               ***********
Based upon the foregoing findings of fact and conclusions of law, the undersigned enters the following:
 ORDER
1. Under the law, plaintiffs claim must be and, therefore is, HEREBY DENIED.
2. Each party shall bear its own costs.
                                   S/______________________ LAURA KRANIFELD MAVRETIC COMMISSIONER
CONCURRING:
  S/___________________ BERNADINE S. BALLANCE COMMISSIONER
  S/_______________ CHRISTOPHER SCOTT COMMISSIONER